Citation Nr: 1515261	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  09-28 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for sinusitis, to include on a secondary basis, (previously claimed as a sinus condition).
 
2.  Entitlement to service connection for a gastrointestinal disorder, to include gastro-esophageal reflux disease (GERD), including on a secondary basis.
 
3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the RO.

The Veteran filed a notice of disagreement (NOD) in April 2009 contesting the denial of service connection for sinusitis.  In July 2009, the RO furnished the Veteran a Statement of the Case (SOC) that addressed the sinusitis claim.  In August 2009, the Veteran filed his Substantive Appeal (VA Form 9).

The Veteran filed a NOD in April 2010 contesting the denial of service connection for a gastrointestinal disorder (to include GERD) and an acquired psychiatric disorder (claimed as anxiety).   In June 2012, the RO furnished the Veteran a SOC that addressed the appeal concerning both of these issues. In July 2012, the Veteran filed his Substantive Appeal (VA Form 9).

In February 2013, the Veteran appeared for a Board hearing at the local RO before the undersigned Veteran's Law Judge.  A copy of the transcript has been associated with the claims file.

This claim was previously before the Board in March 2014, at which time it was remanded for further development.  That development having been completed, this claim is once again before the Board.

A review of the Virtual VA paperless claims processing system revealed VA outpatient treatment records dated February 2012 to November 2012 and a copy of the February 2013 Board hearing transcript.


FINDINGS OF FACT

1.  In a final decision issued in October 2001, the RO denied the Veteran's claim of entitlement to service connection for a sinus condition.

2.  Evidence added to the record since the final October 2001 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran did not exhibit chronic sinusitis in service or within one year of separation from service; and the most probative evidence of record does not support a finding that the Veteran has chronic sinusitis resulting from or associated with the Veteran's active duty service.  The evidence also does not support a finding that the Veteran's service-connected allergic rhinitis caused or aggravated his sinusitis.

4.  The Veteran did not exhibit a hiatal hernia or GERD in service or within one year of separation from service; and the most probative evidence of record does not support a finding that the Veteran has a hiatal hernia or GERD resulting from or associated with the Veteran's active duty service.  The evidence also does not support a finding that the Veteran's service-connected allergic rhinitis caused or aggravated his hiatal hernia or GERD.

5.  The Veteran did not exhibit any acquired psychiatric disorder, to include anxiety, in service or within one year of separation from service; and the most probative evidence of record does not support a finding that the Veteran has an acquired psychiatric disorder, to include anxiety, resulting from or associated with the Veteran's active duty service.  The evidence also does not support a finding that the Veteran's service-connected allergic rhinitis caused or aggravated his acquired psychiatric disorder, to include anxiety.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis, to include on a secondary basis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for establishing service connection for sinusitis, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

3.  The criteria for establishing service connection for a gastrointestinal disorder, to include GERD, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

4.  The criteria for establishing service connection for an acquired psychiatric disorder, to include anxiety, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran was notified via a letter dated November 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.   He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.   VA provided the Veteran with adequate medical examinations in August 2012, May 2014, June 2014, and July 2014.  The examinations are adequate because each contains a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

The record before the Board does not indicate that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ). 

The Veteran's current diagnosis of an adjustment disorder with anxiety is considered a chronic condition under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is applicable.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected condition proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(a)-(b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Sinusitis

The Veteran contends that his currently diagnosed sinusitis is related to military service.  Alternatively, the Veteran has also claimed that his sinusitis may have been caused or aggravated by his service-connected allergic rhinitis.

A review of the Veteran's STRs revealed complaints relating to symptoms of upper respiratory infections during the Veteran's period of military service.  However, such symptoms were never diagnosed as sinusitis.  Rather, it showed treatment for a mild cold or flu in February 1976 and treatment for an upper respiratory infection in January 1978.  There was no indication of any treatment or complaints for sinus tenderness or pain or purulent nasal drainage.  The Veteran's exit examination showed no diagnosis of sinusitis.

A review of the Veteran's outpatient treatment records show that the Veteran was first assessed with sinusitis in 1982.  In July and August 1983, the Veteran was seen for complaints of sinus congestion and assessed with sinusitis.  In April and July 1993, the Veteran was seen for complaints of nasal drainage and throat pain and assessed with chronic sinusitis.  In October 1995, the Veteran was provided with imaging of his sinuses which revealed a finding of acute sinusitis.  In May 1997, the Veteran complained of sinus pain, but was diagnosed with no acute problems and a probable tension headache.  In April 1998, the Veteran was seen for complaints of chronic sinus pain, but no diagnosis was provided.  In May 2006, September 2006, May 2007, June 2007, February 2008, August 2009, January 2010, March 2010, and May 2010, the Veteran was seen for complaints of sinus pain, swelling, pressure, and frequent infections and assessed with sinusitis, unspecified chronic.  There is no etiological indication given for this condition and no discussion of any relationship to military service in any of these outpatient treatment records.

In a September 2009 letter, the Veteran's private physician, Dr. J. L., provided an opinion that it is more likely than not that the Veteran's sinusitis is related to his service-connected allergic rhinitis and has been so since the early 1980s.  

An August 2012 VA examination opinion that found that the Veteran's sinusitis was less likely than not secondarily related to the service-connected allergic rhinitis.  In support, the examiner provided that the Veteran has not had sinusitis since 2012.  However, he did not explain how the prior findings of sinusitis would not support a current diagnosis and there was no rationale provided as to why any previously diagnosed sinusitis was not related to allergic rhinitis.

The Veteran was provided with an additional VA examination in May 2014.  At this examination, upon a review of the claims file, interview, and objective testing, the Veteran was diagnosed with allergic rhinitis, but no current finding of any sinusitis.  It was noted that the Veteran had been treated intermittently for various upper respiratory conditions, described as acute sinusitis and chronic sinusitis prior to 2011.  However, there was no indication of any treatment for this condition or its continued existence after that date.  The examiner did not provide an opinion regarding etiology.

The Veteran was provided with an addendum opinion to the May 2014 VA examination in July 2014.  The examiner opined that the Veteran's sinusitis was less likely than not caused by or aggravated by military service.  In support, the examiner provided that the Veteran's service treatment records were absent for any notations of diagnoses of sinusitis, apart from treatment for upper respiratory infections.  It was explained that, while there is overlap in the types of symptoms associated with both upper respiratory infections and sinusitis, certain symptoms, such as sinus tenderness or pain, as well as purulent nasal drainage, are generally defining indicators of sinusitis.  The Veteran's STRs did not reveal that he ever complained of such symptoms in conjunction with his treatment for upper respiratory infections in service.  Additionally, the first evidence that could be taken as an actual diagnosis of sinusitis did not occur until 1982, more than one year post-service.

In regard to the issue of a relationship to his service-connected allergic rhinitis, the examiner opined that it was also less likely than not caused or aggravated by such.  In support, it was provided that it has been shown that, while allergic rhinitis can be a potential cause for rhinitis, the fact that the Veteran has a number of other risk factors, to include continued tobacco use, repeated viral infections, and a well-documented deviated septum, makes it less than 50 percent likely that such is the cause.  Additionally, because the Veteran's diagnoses of sinusitis have been sporadic and appear to be acute in his post-service treatment records, with no further notations of treatment for this condition occurring after 2011, it does not appear that this condition has been worsening at all, much less aggravating it beyond its natural progression.  Rather it appears to have resolved, going in the exact opposite direction of any purported aggravation.

GERD/Hiatal Hernia

The Veteran contends that his currently diagnosed GERD and/or hiatal hernia are related to military service.  Alternatively, the Veteran has also claimed that his GERD and/or hiatal hernia may have been caused or aggravated by his service-connected allergic rhinitis.

A review of the Veteran's STRs revealed no complaints, treatments, or diagnoses related to any digestive disorder, to include GERD or a hiatal hernia.  Rather, treatment notes reflected complaints relating to symptoms of abdominal pain in service (treatment for a mild cold or flu in February 1976 and treatment for an upper respiratory infection in January 1978).   Such symptoms were never diagnosed as any condition affecting the Veteran's digestive system, but rather just noted as symptoms associated with respiratory illnesses.  A February 1979 examination and the April 1979 separation examination both revealed a normal abdomen and no digestive disorders.

A review of the Veteran's outpatient treatment records show that the Veteran was provided with an assessment of irritable bowel syndrome in June 1980.  In September 1983, the Veteran was seen for an upset stomach and diagnosed with possible gastritis.  In November 1984, the Veteran was seen for complaints of his stomach feeling funny and he was diagnosed with gastroenteritis.  In a September 2009 letter, the Veteran's private physician, Dr. J. L., provided a statement that the Veteran had experienced acid reflux for about one year.  There was no etiological indication given for this condition and no discussion of any relationship to military service.

The Veteran was provided with a VA examination in August 2012.  The Veteran indicated that he did not have this condition in service and that it began shortly thereafter.  At the examination, the examiner opined that it was less likely than not that the Veteran had GERD that was caused by allergic rhinitis.  In support, the examiner provided that the Veteran's medical records showed no diagnosis of GERD and that there was no credible medical reference indicating that drainage from allergic rhinitis can cause acid reflux.  During the examination, the examiner noted that the Veteran carried prior diagnoses of gastritis, duodenitis, and esophagitis, but no discussion or analysis ensued with regard to their possible relationship to the Veteran's allergic rhinitis.  Additionally, although the examiner found that the Veteran did not have a diagnosis of GERD, it was noted that the Veteran had been prescribed and was currently taking medication for this condition.

The Veteran was seen in November 2013 for complaints of chest pain.  He was assessed with GERD due to normal cardiac findings.

The Veteran was provided with an additional VA examination in May 2014.  At this examination, upon a review of the claims file, interview, and objective testing, the Veteran was diagnosed with GERD and a hiatal hernia based upon an upper endoscopy.  The examiner did not provide an opinion regarding etiology.

The Veteran was provided with an addendum opinion to the May 2014 VA examination in July 2014.  The examiner opined that the Veteran's GERD and hiatal hernia were less likely than not caused by or aggravated by military service.  In support, the examiner provided that the Veteran's service treatment records were absent for any notations of complaints or diagnoses of digestive disorders, apart from vague complaints of abdominal pain associated with the flu or upper respiratory infections.  Additionally, the examiner found that the earliest post-service diagnosis of any digestive condition was in June 1980 for irritable bowel syndrome, over one year after service.  In regard to symptoms more akin to the Veteran's current complaints and diagnoses, the first documented complaints did not occur until 1996, when he was found to have reflux.  The examiner found that the Veteran's conditions were more likely related to his obesity, continued tobacco usage, and hiatal hernia.

In regard to any relationship to the service-connected allergic rhinitis, the examiner opined that it was less likely than not that the these conditions were caused by or aggravated by the service-connected condition.  In support, the VA examiner provided that there is nothing in accepted or known medical literature that supports any instances of allergic rhinitis drainage causing or aggravating GERD or a hiatal hernia.  Rather, the examiner found that the most likely intervening causes would be the Veteran's obesity, continued tobacco usage, and hiatal hernia.

Acquired Psychiatric Disorder

The Veteran contends that his currently diagnosed anxiety disorder is related to military service.  Alternatively, the Veteran has also claimed that his anxiety disorder  may have been caused or aggravated by his service-connected allergic rhinitis.

A review of the Veteran's STRs revealed no complaints, treatments, or diagnoses related to any acquired psychiatric disorders.

A review of the Veteran's outpatient treatment records show that the Veteran was diagnosed with anxiety-multiple conditions in August 1981.  There is no etiological discussion of any relationship to military service.  However, it was noted that the Veteran was concerned over the fact that he was unemployed, had no place to stay, and did not have enough money to eat properly.

In April 2008, the Veteran was seen for complaints of "going off," and reported precipitating stressors or legal and financial problems, particularly related to his employment with the VA.  Symptoms were noted as beginning around June 1997.  The Veteran was diagnosed with bipolar disorder, not otherwise specified.  There was no relationship of this condition to military service or allergic rhinitis discussed.

A VA examination was provided in August 2012.  At this examination, the examiner noted that the Veteran did not carry any current psychiatric diagnoses, to include anxiety.  Rather, the examiner noted that the Veteran displayed behaviors related to stress and suspiciousness, particularly in dealing with VA.  Although the Veteran's VA outpatient treatment records show a possible assessment of anxiety in August 1981, there was no discussion of this.

The Veteran was provided with an additional VA examination in June 2014.  At this examination, upon a review of the claims file, interview, and objective testing, the Veteran was diagnosed with an adjustment disorder with anxiety.  The examiner opined that it was less likely than not that this condition was caused by or aggravated by military service.  In support, the examiner provided that the Veteran's service treatment records were negative for any discussion of psychiatric symptoms or treatment.  Additionally, it was noted that the first time the Veteran was diagnosed with a psychiatric disorder was in August 1981, over one year after service discharge.  The examiner found that the Veteran's 1981 diagnosis was exclusively related to socioeconomic concerns and situationally-driven as opposed to any illness, injury, or event from military service.  Additionally, the examiner noted that the Veteran's present diagnosis stems from an onset around 1997 when the Veteran ceased his employment with VA.  It was found that, while this present condition is separate and distinct from the 1981 diagnosis, it too was the result of socioeconomic concerns and situationally-driven as opposed to any illness, injury, or event from military service. 

In regard to any alleged aggravation by the Veteran's service-connected allergic rhinitis, the examiner found that the Veteran's psychiatric symptoms were not currently related to any health concerns, much less any concern about his allergic rhinitis.  Additionally, it was noted that, even when the Veteran had expressed psychiatric symptoms in relation to health concerns, there was never a discussion of allergic rhinitis, but rather other conditions, such as sleep apnea and GERD.

Analysis

Sinusitis

New and Material

The Veteran initially filed a claim for service connection for a sinus condition in May 2001.  The evidence at the time of the adjudication of the Veteran's claim in an October 2001 rating decision consisted of the Veteran's statements, service treatment records, which were absent for any indication of sinusitis problems in service, and private treatment records with no discussion of sinusitis.  The October 2001 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service and there were no current findings of a diagnosis of sinusitis.  The Veteran was notified on November 2, 2001.  He had until November 2, 2002 to submit additional evidence or an intention to appeal.  The Veteran submitted an additional statement in November 2001 clarifying that he did not intend to file a claim for sinusitis and wished to file a claim for allergic rhinitis instead.  All subsequent medical documents submitted thereafter were in relation to the claim for allergic rhinitis and the November 2001 statement is taken as affirmative evidence that the Veteran did not desire to appeal or continue pursuit of a claim for sinusitis at that time.  The Veteran did not submit any new evidence or claim in regard to sinusitis until October 17, 2008, nearly 6 years after the deadline.  Therefore, the October 2001 rating decision became final.

Since the October 2001 rating decision was finalized, the Veteran has submitted additional statements regarding possible etiological relationship to his service-connected allergic rhinitis, additional treatment records showing continued treatment for chronic sinusitis, and, most notably, submitted for VA examinations in 2012 and 2014.  The VA examinations and the private treatment records showing treatment for chronic sinusitis and a positive, yet unsupported as discussed below, private medical opinion are new because they has not been previously considered.  They are also material because they addresses the issues, the potential for a nexus with the Veteran's allergic rhinitis as well as relationship between military service, and the existence of a currently diagnosed disability, that were previously unknown at the time of the October 2001 rating decision.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim is reopened.

Merits

The Board recognizes that the Veteran's claim of service connection for sinusitis was decided by the RO on a de novo basis, a different approach from that used by the Board.  However, given that the RO denied the Veteran's claim under that basis of adjudication, and in light of the Board's decision to reopen the Veteran's claim on the basis of the submission of new and material evidence, the Board is of the opinion that the Veteran will not be prejudiced by its decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Turning now to this issue on the merits, based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for sinusitis, so the appeal must be denied.  As the evidence shows that there is a current disability, based upon the Veteran's diagnosis of sinusitis in September 2008, the issue thus turns upon whether there was an in-service incurrence or aggravation of a disease or injury and, if so, whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, while there are complaints relating to symptoms of upper respiratory infections during the Veteran's period of military service, such symptoms were never diagnosed as sinusitis.  In a July 2014 VA examination opinion, it was explained that, while there is overlap in the types of symptoms associated with both upper respiratory infections and sinusitis, certain symptoms, such as sinus tenderness or pain, as well as purulent nasal drainage, are generally defining indicators of sinusitis.  The Veteran's STRs do not reveal that he ever complained of such symptoms in conjunction with his treatment for upper respiratory infections in service.  

Moreover, following his discharge from the service in April 1979, the first evidence of any kind referring to any problem with sinusitis was in 1982, nearly 3 years after the Veteran's discharge from military service.  In particular, the Board finds the silence regarding any such in-service injury and treatment in the service treatment records to be compelling.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana, 24 Vet. App. at  439-40.  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations, dental records, and immunization records), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with sinusitis during service.  The Veteran's contacts with the service medical departments were numerous during which time he was treated for upper respiratory infections, colds, and flu, among other problems.  The Board finds that, had the Veteran experienced symptoms exclusive to sinusitis in service, such as sinus tenderness or pain, as well as purulent nasal drainage, he would have reported such to medical facilities just as he did in other instance.  Therefore, the absence of documented sinusitis makes it less likely that this condition actually occurred in service.  See AZ v. Shinseki, 731 F.3d 1303, 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana, 24 Vet. App. at 440.

Therefore, the separation examination is accepted as the credible and accurate account of whether the Veteran had symptoms of sinusitis during service.  In either event, the credible evidence does not establish an in-service incurrence or injury.  In the absence of credible evidence of an in-service event, there can be no credible nexus evidence linking any current disability to the unsubstantiated in-service event.  Therefore, the Veteran's claim on a direct basis fails.

In regard to secondary service connection to the Veteran's allergic rhinitis, the Board finds that the preponderance of evidence is also against the Veteran's claim, so the appeal must be denied.  The Veteran is shown to have a service-connected condition of allergic rhinitis, upon which he has contended an etiological relationship to his sinusitis exists.  Therefore, the appeal as to these claims turns upon a finding of nexus between the claimed condition and the Veteran's service-connected condition on a secondary basis.  See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(a).  

Here, the medical evidence of record shows that that the Veteran has been diagnosed with sinusitis.  However, the only probative medical evidence of record which discusses an etiological relationship with between that condition and the Veteran's allergic rhinitis has found, via the May 2014 and July 2014 VA examinations, that it is less likely than not that the sinusitis was caused by or aggravated by the service-connected condition.  In support it has been shown that, while allergic rhinitis can be a potential cause for rhinitis, the fact that the Veteran has a number of other risk factors, to include continued tobacco use, repeated viral infections, and a well-documented deviated septum, makes it less than 50 percent likely that such is the cause.  Additionally, because the Veteran's diagnoses of sinusitis have been sporadic and appear to be acute in his post-service treatment records, with no further notations of treatment for this condition occurring after 2011, it does not appear that this condition has been worsening at all, much less aggravating it beyond its natural progression.  Rather it appears to have resolved, going in the exact opposite direction of any purported aggravation.

The Board notes that the Veteran submitted a September 2009 letter from the Veteran's private physician, Dr. J. L., in which he provided an opinion that it is more likely than not that the Veteran's sinusitis is related to his service-connected allergic rhinitis and has been so since the early 1980s.  Although Dr. J. L. stated that he reviewed the Veteran's medical records, no rationale was provided discussing why such a relationship existed.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert, 1 Vet. App. at 49.  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Miller v. Brown, 11 Vet. App. 345, 348 (1998).

Here, while the Board finds that Dr. J. L., in reviewing the Veteran's treatment records, being a licensed physician, and having a history of treating the Veteran, was competent to make an opinion regarding the etiology of the Veteran's sinusitis, the lack of provision of a sufficiently supported rationale renders such opinion of low probative value when compared to the well-reasoned at length opinion of the 2014 VA examiner.  Therefore, the Board affords more probative value to the 2014 VA examiner's opinion in this matter.

The only other evidence in the claims file supporting the existence of  sinusitis that has been caused or aggravated by military service, to include a relationship to his service-connected allergic rhinitis, is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or ear, nose, and throat medicine more particularly, and that he is merely speculating as to whether he has sinusitis that is related to his military service or allergic rhinitis.  In this regard, he is not competent to diagnose this condition or symptoms or relate such to his allergic rhinitis, as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to this effect are lacking in probative value.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

GERD/Hiatal Hernia

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for GERD or a hiatal hernia, so the appeal must be denied.  As the evidence shows that there is a current disability, based upon the Veteran's diagnosis of a hiatal hernia in March 2013 via an upper endoscopy and a diagnosis of GERD in May 2014, the issue thus turns upon whether there was an in-service incurrence or aggravation of a disease or injury and, if so, whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, while there are complaints relating to symptoms of abdominal pain in service (treatment for a mild cold or flu in February 1976 and treatment for an upper respiratory infection in January 1978), such symptoms were never diagnosed as any condition affecting the Veteran's digestive system, but rather just noted as symptoms associated with respiratory illnesses.  A February 1979 examination and the April 1979 separation examination both revealed a normal abdomen and no digestive disorders.

Moreover, following his discharge from the service in April 1979, the first evidence of any kind referring to any digestive system problems (assessment of irritable bowel syndrome) was in June 1980, over one year after the Veteran's discharge from military service.  Additionally, the first evidence of a digestive disorder akin to the Veteran's claimed GERD did not occur until 1996, with complaints of reflux, which did not become chronic until much later.  In particular, the Board finds the silence regarding any such in-service injury and treatment in the service treatment records to be compelling.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana, 24 Vet. App. at  439-40.  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations, dental records, and immunization records), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with any digestive disorder, to include GERD or hiatal hernia, during service.  The Veteran's contacts with the service medical departments were numerous during which time he was treated for upper respiratory infections, cold, and flu, among other problems.  In particular, the Veteran did in fact report symptoms with his abdomen, which appears to indicate that had he experienced such symptoms in instances independent of his respiratory infections, he would have reported those as well, just as he did in other instances.  Therefore, the absence of documented digestive disorders makes it less likely that this condition actually occurred in service.  See AZ, 731 F.3d at 1303; Buczynski, 24 Vet. App. at 224; see also Kahana, 24 Vet. App. at 440.

Therefore, the separation examination is accepted as the credible and accurate account of whether the Veteran had symptoms of any digestive disorder during service.  In either event, the credible evidence does not establish an in-service incurrence or injury.  In the absence of credible evidence of an in-service event, there can be no credible nexus evidence linking any current disability to the unsubstantiated in-service event.  Therefore, the Veteran's claim on a direct basis fails.

In regard to secondary service connection to the Veteran's allergic rhinitis, the Board finds that the preponderance of evidence is also against the Veteran's claim, so the appeal must be denied.  The Veteran is shown to have a service-connected condition of allergic rhinitis, upon which he has contended an etiological relationship to his GERD and hiatal hernia exists.  Therefore, the appeal as to these claims turns upon a finding of nexus between the claimed condition and the Veteran's service-connected condition on a secondary basis.  See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(a).  

Here, the medical evidence of record shows that that the Veteran has been diagnosed with both GERD and a hiatal hernia.  However, the only medical evidence of record which discusses an etiological relationship with between that condition and the Veteran's allergic rhinitis has found, via the May 2014 and July 2014 VA examinations, that it is less likely than not that the these conditions were  caused by or aggravated by the service-connected condition.  In support, the VA examiner provided that there is nothing in accepted or known medical literature that supports any instances of allergic rhinitis drainage causing or aggravating GERD or a hiatal hernia.  Rather, the examiner found that the most likely intervening causes would be the Veteran's obesity, continued tobacco usage, and hiatal hernia.

The only other evidence in the claims file supporting the existence of a digestive disorder that has been caused or aggravated by military service, to include a relationship to his service-connected allergic rhinitis, is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or gastrointestinal or ear, nose, and throat medicine more particularly, and that he is merely speculating as to whether he has a digestive disorder that is related to his military service or allergic rhinitis.  In this regard, he is not competent to diagnose this condition or symptoms or relate such to his allergic rhinitis, as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to this effect are lacking in probative value.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, so the appeal must be denied.  As the evidence shows that there is a current disability, based upon the Veteran's diagnosis of an adjustment disorder with anxiety as per the 2014 VA examination, the issue thus turns upon whether there was an in-service incurrence or aggravation of a disease or injury and, if so, whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

Here, the Veteran's service treatment records were absent for any discussion of treatment or complaints related to any psychiatric symptoms.  The Veteran's exit examination revealed no psychiatric complaints and normal findings.

Moreover, following his discharge from the service in April 1979, the first evidence of any kind referring to any problem with sinusitis was in August 1981, over two years after the Veteran's discharge from military service.  In fact, this treatment note did not relate the Veteran's symptoms of anxiety to his military service, but rather found that it stemmed from being unemployed, having no place to stay, and not enough money to eat properly.  In particular, the Board finds the silence regarding any such in-service injury and treatment in the service treatment records to be compelling.  The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  See Kahana, 24 Vet. App. at  439-40.  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations, dental records, and immunization records), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with sinusitis during service.  The Veteran's contacts with the service medical departments were numerous during which time he was treated for upper respiratory infections, colds, and the flu, among other problems.  The Board finds that, had the Veteran experienced symptoms of a psychiatric disorder in service, he would have reported such to medical facilities just as he did in other instances.  Therefore, the absence of documented sinusitis makes it less likely that this condition actually occurred in service.  See AZ, 731 F.3d at 1303, at *12; Buczynski, 24 Vet. App. at 224; see also Kahana, 24 Vet. App. at 440.

Therefore, the separation examination is accepted as the credible and accurate account of whether the Veteran had symptoms of a psychiatric disorder during service.  In either event, the credible evidence does not establish an in-service incurrence or injury.  In the absence of credible evidence of an in-service event, there can be no credible nexus evidence linking any current disability to the unsubstantiated in-service event.  Therefore, the Veteran's claim on a direct basis fails.

In regard to secondary service connection to the Veteran's allergic rhinitis, the Board finds that the preponderance of evidence is also against the Veteran's claim, so the appeal must be denied.  The Veteran is shown to have a service-connected condition of allergic rhinitis, upon which he has contended an etiological relationship to his acquired psychiatric disorder exists.  Therefore, the appeal as to these claims turns upon a finding of nexus between the claimed condition and the Veteran's service-connected condition on a secondary basis.  See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(a).  

Here, the medical evidence of record shows that that the Veteran has been diagnosed with an adjustment disorder with anxiety.  However, the medical evidence of record which discusses an etiological relationship with between that condition and the Veteran's allergic rhinitis has found, via the June 2014 VA examination, that it is less likely than not that the acquired psychiatric disorder was caused by or aggravated by the service-connected condition.  In support it has been provided that the Veteran's psychiatric symptoms have been shown to have been exclusively related to his socioeconomic circumstances, both in 1981 and after 1997, when the Veteran left his job with VA.  In both instances, the Veteran was unemployed and struggling to provide for himself.  Although the examiner noted that the Veteran's diagnosis of anxiety-multiple conditions in 1981 is separate and distinct from his current diagnosis of adjustment disorder with anxiety, occurring after 1997, neither are related to service, but rather manifested out of the Veteran's personal post-service socioeconomic struggles at those respective times.  Additionally, the examiner noted that the Veteran did not report any health concerns affecting his psychiatric condition, most notably omitting any reference to his service-connected allergic rhinitis.  Furthermore, the examiner found that, when discussing anxiety over his medical conditions to medical providers in the past, such references have only been to conditions other than allergic rhinitis, such GERD and sleep apnea.  Therefore, there was no indication of allergic rhinitis have any effect, cause or aggravation, upon the Veteran's psychiatric disorder.

The only other evidence in the claims file supporting the existence of  a psychiatric disorder that has been caused or aggravated by military service, to include a relationship to his service-connected allergic rhinitis, is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or psychiatry or ear, nose, and throat medicine more particularly, and that he is merely speculating as to whether he has a psychiatric disorder that is related to his military service or allergic rhinitis.  In this regard, he is not competent to diagnose this condition or symptoms or relate such to his allergic rhinitis, as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to this effect are lacking in probative value.  

Last, in regard to continuity of symptoms, the Board finds that the Veteran's claimed adjustment disorder with anxiety is properly afforded such consideration, as psychoses are one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See also Walker, 708 F.3d 1331.  However, due to the finding that there was no credible or probative evidence of any acquired psychiatric disorder in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for sinusitis, to include on a secondary basis is reopened; the appeal is granted to this extent.

Entitlement to service connection for sinusitis, to include on a secondary basis, is denied.
 
Entitlement to service connection for a gastrointestinal disorder, to include GERD, including on a secondary basis, is denied.
 
Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety, to include on a secondary basis, is denied.



____________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


